DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is allowable. The restriction requirement between Species I-VIII , as set forth in the Office action mailed on 8 April 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of election between Species I, IV, V, VI, and VII is withdrawn in view that the allowable independent claim is generic to these species.  The restriction requirement is maintained with respect to Species II, III, and VIII in view that these Species reflect features exclusive from those recited in the allowable independent claim.  Accordingly, Claim 7, directed to Species IV is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5 and 6, directed to Species II and III remain withdrawn from consideration because they recite features that are exclusive from the allowable independent claim and therefore cannot require all the limitations of an allowable claim.  Applicant has resolved this issue with respect to claims 5 and 6 as reflected in the Examiner’s amendment below cancelling claims 5 and 6.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Kulbaski on 4 February 2022.

The application has been amended as follows: 
The Specification and Claims have been amended relative to the 3 February 2022 submission and 6 January 2022 submission as reflected in the attached Appendix stamped “OK TO ENTER”.  
Specifically, the specification is amended as set forth in the Appendix, claims 5 and 6 are cancelled and claims 3 and 7 are amended as set forth in the Appendix.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As argued in the 6 January 2022 remarks, Applicant has amended the claims to reflect a combination of features found allowable over the prior art and has corrected claim 18 for compliance with 35 U.S.C. 112(b).  Accordingly, in view of the above Examiner’s Amendment, Independent claim 9 and its dependent are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763